Citation Nr: 1021416	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy in the 
right upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy in the 
left upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected peripheral neuropathy in the right lower 
extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected peripheral neuropathy in the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant has verified active service in the 
United States Air Force from July 1970 to May 1976, when he 
retired.  He also has verified service in Vietnam from 
January 1967 to January 1968, as well as additional 
unverified service that combines with the verified service 
for a total of just over twenty years of service. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009). 

The appellant has appealed the initial ratings assigned for 
the right and left upper extremity peripheral neuropathy 
disabilities.  He is, in effect, asking for higher ratings 
effective from the date service connection was granted.  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In his January 2007 VA Form 9, the appellant submitted a 
written request for a Board videoconference hearing.  The 
appellant was subsequently scheduled for a videoconference 
hearing on April 14, 2010.  He failed to report for the 
hearing, and he has not presented any good cause for his 
failure to appear or asked that the hearing be rescheduled.  
Therefore, the request for a Board hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d).




The issues of entitlement to initial evaluations in excess of 
10 percent for the right and left upper extremity peripheral 
neuropathy disabilities are addressed in the REMAND portion 
of the decision below and those two issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.



FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's peripheral 
neuropathy of the right lower extremity has been manifested 
by no more than mild disability.

2.  Throughout this appeal, the Veteran's peripheral 
neuropathy of the left lower extremity has been manifested by 
no more than mild disability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
have not been met for the appellant's peripheral neuropathy 
of the right lower extremity.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124, 
4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
have not been met for the appellant's peripheral neuropathy 
of the left lower extremity.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124, 
4.124a, Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the United States Court of Appeals for Veterans Claims 
(Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In May 2005, October 2006, and September 2008, VA sent the 
appellant letters informing him of the types of evidence 
needed to substantiate his claims and of its duty to assist 
him in substantiating his claims under the VCAA.  The letters 
informed the appellant that VA would assist him in obtaining 
evidence necessary to support his claims, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2005 rating 
decision, the October 2005 rating decision, the January 2007 
SOC, and the August 2009 SSOC explained the basis for the 
RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board 
finds, based the factors discussed above, that no prejudicial 
or harmful error in VCAA notice has been demonstrated in this 
case and, as discussed herein, the Board has identified none.

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  In addition, to whatever extent the 
decision of the Court in Dingess, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since each claim 
for an increased rating is being denied, no new effective 
date will be assigned, so that issue is moot.  Moreover, 
although no longer required, the additional Vazquez 
requirements for the increased rating claims were provided in 
a September 2008 letter.  Accordingly, the Board finds that 
VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's retired military treatment records and his VA 
treatment records have been associated with the claims file.  
The appellant was afforded VA medical examinations in June 
2005, November 2006, and September 2008.  A medical opinion 
is adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  Each one of these examinations was conducted by a 
health care professional, and the associated reports reflect 
review of the appellant's prior medical history and records.  
The examinations included reports of the symptoms for each 
disability and demonstrated objective evaluations.  The 
examiners were able to assess and record the condition of the 
appellant's lower extremities.  Neurologic examinations were 
accomplished.  

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's disabilities.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board concludes that the appellant 
was afforded adequate examinations.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for lower extremity 
peripheral neuropathy disabilities, as well as the assistance 
VA would provide.  It appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA and retired military treatment records dated 
between 2004 and 2009; the reports of VA examinations 
conducted in June 2005, November 2006, and September 2008; 
and various written statements submitted by the appellant and 
his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that, in determining 
the present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the appeal period, the 
assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The neurologic rating guidelines are found at 38 C.F.R. Part 
4; these direct consideration of, among other things, 
complete or partial loss of use of one or more extremities.  
Reference is to be made to the appropriate bodily system of 
the schedule.  In rating peripheral nerve injuries, attention 
should be given to the relative impairment in motor function, 
trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries 
indicates a degree of lost or impaired function that is 
substantially less than that which is described in the 
criteria for an evaluation for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement, when bilateral the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

A.  Right and left lower extremity disabilities

Potentially relevant diagnostic codes to rate neurologic 
disability in the lower extremities are located at 38 C.F.R. 
§ 4.124a.  These codes include Diagnostic Code (DC) 8520 (for 
the sciatic nerve), DC 8521 (for the external popliteal 
nerve/ common peroneal), DC 8522 (for the musculocutaneous 
nerve/superficial peroneal), DC 8523 (for the anterior tibial 
nerve/deep peroneal), DC 8524 (for the internal popliteal 
nerve/tibial), and DC 8529 (for the external cutaneous nerve 
of the thigh).  For each of the codes, mild incomplete 
paralysis warrants a 10 percent evaluation at most and 
moderate incomplete paralysis warrants a 20 percent 
evaluation at most.

In this case, the August 2004 VA examination report contains 
a diagnosis of sciatic nerve neuritis due to the diabetic 
peripheral neuropathy.  Thus, the appellant has been 
evaluated as having a 10 percent disability in each lower 
extremity due to his diabetic peripheral neuropathy under 
Diagnostic Code 8520 for the sciatic nerve.  The next higher, 
20 percent, rating under DC 8520 pertains to moderate 
incomplete paralysis; moderately severe incomplete paralysis 
warrants a higher 40 percent rating; and severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
warrants a 60 percent rating.  With complete paralysis of the 
sciatic nerve, which warrants an 80 percent rating, the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a.

The appellant underwent a VA medical examination in June 
2005; he complained of tingling, numbness and constant pain 
in his lower legs.  He reported having no treatment.  The 
examiner noted that there was no functional impairment.  On 
physical examination, the appellant's sensory function was 
abnormal in each leg.  The left and right legs had no knee or 
ankle jerk on reflex testing.  The examiner stated that there 
had been no change in the diagnosis for the lower extremities 
since the August 2004 VA examination (sciatic neuritis).  The 
examiner noted the presence of objective factors including a 
decreased vibratory, position, pain and touch senses.

The appellant subsequently underwent another VA medical 
examination in November 2006; he complained of progressive 
loss of strength in his lower extremities.  He also reported 
tingling and numbness in his legs.  On physical examination, 
the appellant peripheral nerve examination was described as 
normal.  Motor function was within normal limits in his lower 
extremities.  However, the appellant's sensory function in 
his lower extremities was decreased.

Review of the appellant's retired military medical treatment 
records reveals that he was seen in July 2005; on physical 
examination, he demonstrated a decreased response to 
stimulation by vibration on both legs and feet.  A review of 
systems conducted in October 2005 showed neurological 
symptoms of tingling and numbness of the limbs/feet; this was 
described as mild.  In May 2006, another review of systems 
revealed no tingling or numbness of either foot.  On physical 
examination, the appellant was noted to have no peripheral 
neuropathy.  An August 2007 note states that the appellant 
continued to be active at home and that he was working as a 
driver for an organization driving patients back and forth to 
Houston.  In March 2008, the appellant balance was noted to 
be normal, as were his gait and stance.  He did not exhibit 
any dysfunction on his motor examination.  In April 2008, it 
was noted that the appellant did not have any gross deficits 
neurologically.  He was noted to have paresthesias in his 
lower extremities in July 2008.

Review of the appellant's VA medical treatment records 
reveals that he underwent a diabetic foot examination in 
March 2008.  Sensory testing was normal in his right foot and 
in his left foot.  The appellant underwent a comprehensive 
foot examination in October 2008.  Sensory testing was 
decreased in each foot.

The appellant underwent another VA medical examination in 
September 2008; he reported no tingling or numbness.  On 
physical examination, no ulceration or gangrene or atrophic 
skin changes were present.  There was no ischemic limb pain 
or persistent coldness.  The appellant's gait was within 
normal limits.  Peripheral nerve involvement was not evident 
during the examination.  Motor function testing of the 
appellant's lower extremities was normal.  However, sensory 
function was decreased in the lower extremities.  The 
examiner stated that this disability caused minimal 
functional impairment and that it was not likely to impair 
the appellant's ability to perform physical and sedentary 
activities of employment.

In light of the evidence indicative of peripheral neuropathy 
of the appellant's lower extremities that is wholly sensory 
in nature, and taking into account the appellant's reported 
symptom of numbness, pain and weakness, the Board believes 
that his right and left lower extremity symptomatology is 
most consistent with the currently assigned separate 10 
percent evaluations for incomplete paralysis of each sciatic 
nerve, as rated under Diagnostic Code 8520.  The appellant's 
disability is clearly characterized by sensory disturbances.  
For each lower extremity, the Board finds that the degree of 
symptomatology resulting from peripheral neuropathy is only 
mild in degree.  Since there is no objective evidence of 
diminished muscle strength, motor deficits, limitation of 
motion, painful motion, or gait abnormality in either lower 
extremity, it would not be reasonable to characterize the 
disabilities as equivalent to moderate, much less as 
equivalent severe incomplete paralysis of the lower extremity 
peripheral nerves.

Comparing the neurologic manifestations to the above rating 
criteria, neither the right lower extremity peripheral 
neuropathy disability nor the left lower extremity peripheral 
neuropathy disability appears to be more than mild in nature.  
As more than mild incomplete paralysis of either of the 
Veteran's lower extremities due to the service-connected 
peripheral neuropathy has not been demonstrated in the 
clinical evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent each for the service-connected right and 
left lower extremity peripheral neuropathy disabilities at 
all times within the appeal period.

Accordingly, the record does not support a 20 percent rating 
for moderate incomplete paralysis in either lower extremity 
at any time during the period of this appeal under any 
applicable Diagnostic Code discussed above.

B.  Additional considerations

Notwithstanding the above discussion, increased evaluations 
for the claimed disabilities could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints 
associated with employment, the Board has considered whether 
this case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has not 
required any hospitalization for either one of his service-
connected disabilities at issue, and that the manifestations 
of these two disabilities are not in excess of those 
contemplated by the current respectively assigned ratings.  
Furthermore, although the appellant experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the either one of these 
two disabilities addressed herein would be in excess of that 
contemplated by the currently assigned rating.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is part of an increased rating claim when 
such a claim is raised by a veteran or otherwise reasonably 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that a veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.

With regard to a TDIU, the Board observes that the RO has 
developed and adjudicated this issue in rating actions issued 
in March 2006, April 2007, and December 2008.  Although the 
appellant was provided with notice of these TDIU denials in 
March 2006, May 2007, and December 2008, respectively, he has 
not appealed any of those denials.  

The Board finds no evidence that any one of the disabilities 
on appeal presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  As discussed 
above, there are higher ratings available for these 
disabilities, but the required manifestations have not been 
shown in this case.  The appellant has not offered any 
objective evidence of any symptoms due to the disabilities on 
appeal that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating for either one of the two disabilities 
on appeal is not warranted in this case.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant 
fit squarely within the criteria found in the relevant 
diagnostic codes for each one of the two disabilities on 
appeal.  In short, the rating criteria contemplate not only 
his symptoms but the severity of each one of his 
disabilities. For these reasons, referral for extraschedular 
consideration is not warranted for either one of the two 
disabilities on appeal.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that each one of his disabilities on appeal 
has been more severe than the assigned disability rating 
reflects.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, supra.  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

The Board has carefully considered the appellant's 
contentions and arguments.  In this case, however, the 
competent medical evidence offering detailed descriptions of 
the right and left lower extremity peripheral neuropathy and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
pertinent symptoms for the two disabilities on appeal.  The 
lay statements have been considered together with the 
probative medical evidence clinically evaluating the severity 
of each one of the disability-related symptoms.  The 
preponderance of the most probative evidence does not support 
assignment of any higher ratings than those assigned herein.

Finally, based upon the guidance of the Court in Francisco v. 
Brown, 7 Vet. App. 55 (1994) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Board has considered whether any staged 
rating is appropriate for either one of the claimed 
disabilities.  As reflected in the decision above, the Board 
did not find variation in the appellant's symptomatology or 
clinical findings for the manifestations of either one of the 
two lower extremity peripheral neuropathy disabilities at 
issue that would warrant the assignment of any staged rating, 
as the Court has indicated can be done in this type of case.  
Based upon the record, the Board finds that at no time during 
the claim/appellate period have the disabilities on appeal 
been more disabling than as currently rated (10 percent).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each one of the 
appellant's two increased rating claims.  Because the 
preponderance of the evidence is against each one of the 
appellant's two claims, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).

ORDER

Entitlement to an evaluation in excess of 10 percent for the 
right lower extremity peripheral neuropathy disability is 
denied.

Entitlement to an evaluation in excess of 10 percent for the 
left lower extremity peripheral neuropathy disability is 
denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major, and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  Review of the evidence of record reveals 
that the appellant is right-handed.  For example, his service 
medical records include a report of medical history, dated in 
June 1966, which states that the appellant is right-handed.

The Board notes that service connection was originally 
granted for right and left upper extremity peripheral 
neuropathy secondary to the diabetes mellitus disability, 
effective from May 2005.  The peripheral neuropathy 
disability in each upper extremity is currently assigned an 
initial disability evaluation of 10 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8515, for paralysis of the 
median nerve.

Review of the evidence of record reveals that the appellant 
underwent VA neurological examinations in June 2005, November 
2006, and September 2008.  However, no VA examiner has 
specified which particular upper extremity nerve(s) is/are 
affected by the appellant's neuropathy disabilities.  It is 
unknown how the RO determined that the appellant's median 
nerve, and only his median nerve, was affected by the upper 
extremity neuropathy.  The RO did not explain why other 
Diagnostic Codes, such as 8510 (upper radicular group); 8511 
(middle radicular group); 8512 (lower radicular group); or 
8513 (all radicular groups) were not considered to be 
applicable.  

Based on the foregoing, the Board finds that a comprehensive 
VA examination is in order to identify the nature and extent 
of the appellant's upper extremity neuropathy disabilities, 
and specifically to accurately identify each manifestation 
and the extent and severity thereof.  The Board finds that 
such an examination is necessary to evaluate the upper 
extremity disabilities on appeal and to delineate the 
symptomatology related to those disabilities.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2009) 
and implementing regulations found at 
38 C.F.R. § 3.159 (2009) is completed.

2.  Obtain all VA medical treatment 
records relating to treatment of the 
appellant's upper extremity neuropathies 
not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  Contact the appellant to obtain the 
names and addresses of all medical care 
providers, private or government, 
including retired military/Tri-Care, who 
have treated him for his claimed 
conditions.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results and 
given an opportunity to submit the 
sought-after records.

4.  After obtaining any additional 
evidence identified by the appellant, 
schedule him for examination by a 
neurologist to determine the extent and 
severity of all upper (right and left) 
extremity peripheral neuropathy.  The 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and the report should state 
that such review has been accomplished.

The purpose of this examination is to 
ascertain the current nature and extent 
of the appellant's neuropathies, to 
identify all nerves affected by the upper 
extremity peripheral neuropathy and to 
identify the degree of any functional 
impairment caused by any neuropathy.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnoses.

Based on the review of the record and the 
examination of the appellant (or claims 
file review alone if for any reason 
examination is not accomplished), the 
neurological examiner must address the 
neuropathy of the appellant's upper 
extremities.  38 C.F.R. § 4.124a includes 
the criteria applicable to rating the 
level of disability caused by the 
appellant's right and left upper 
extremity peripheral neuropathy.  These 
diagnostic codes distinguish the type of 
paralysis into two parts - complete and 
incomplete paralysis.  Under incomplete 
paralysis, the type of paralysis is 
further broken down into three 
categories: severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the 
impairment(s) from the right and left 
upper extremity peripheral neuropathy, 
distinguishing among the categories and 
identifying each nerve or group of nerves 
affected.


If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The examiner 
is also asked to explain how any abnormal 
figure classifies the appellant as having 
mild, moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to each affected nerve.

Also, the examiner is requested to 
explain whether the peripheral neuropathy 
affects the motor and/or sensory nerves, 
and which nerves it affects.  The 
examiner should explain why the clinical 
findings show mild, moderate, severe 
incomplete paralysis or complete 
paralysis.  The examiner is further 
requested to explain in detail what 
limitation of motion and function is 
caused by the right and left upper 
extremity peripheral neuropathy.  The 
examiner must additionally specifically 
explain which nerves of the right and 
left upper extremities are affected.  The 
examiner is requested to report whether 
the appellant suffers from any tics, 
pain, numbness, wrist drop, and muscle 
weakness and/or atrophy as well as to 
record the appellant's ranges of motion 
for each joint found to be affected by 
the neuropathy (i.e., shoulders, wrists, 
etc.), with each of the normal ranges of 
motion indicated in degrees.  Handgrip of 
the each arm should also be detailed.

5.  Upon receipt of the VA examination 
reports, conduct a review to verify that 
all requested opinions have been 
provided.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner for corrections 
or additions.

6.  If any additional development is 
necessary to re-adjudicate an issue, 
especially in light of any newly received 
records, that development should be done.

7.  Thereafter, re-adjudicate the 
appellant's increased initial rating 
claims on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories; Hart v. Mansfield, 21 Vet. App. 
505 (2007).

8.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


